                           United States District Court
                                     for the
                           Southern District of Florida

River Light V, L.P. and Tory Burch      )
LLC, Plaintiffs,                        )
                                        )
v.                                      ) Civil Action No. 17-22843-Civ-Scola
                                        )
Emily Guzman Tanaka, Defendant.         )
                     Order Granting in Part and Denying in Part
                     Plaintiff’s Motion for Summary Judgment
       River Light V, L.P. and Tory Burch LLC (collectively “Tory Burch”)
complain that Emily Guzman Tanaka has offered and sold counterfeits of their
products through eBay. The complaint is comprised of eight counts: federal
trademark counterfeiting (count one); federal trademark infringement (count
two); federal unfair competition (count three); federal trademark dilution (count
four); federal copyright infringement (count five); federal false advertising (count
six); Florida trademark dilution and injury to business reputation (count
seven); and “common law” trademark infringement and unfair competition
(count eight). (Compl., ECF No. 1.) Tory Burch seeks summary judgment on all
eight counts. (Pl.’s Mot. for Summ. J., ECF No. 29, 2.) Tanaka maintains
summary judgment is not warranted because Tory Burch has not shown that
each of the complained of eBay transactions were wrongful; Tanaka thought
what she was doing was legal; and Tory Burch has failed to police its own
marks. (Def.’s Resp., ECF No. 32, 3–4.) For the reasons that follow, the Court
grants in part and denies in part Tory Burch’s motion’s motion for summary
judgment. (ECF No. 29.)

     1. Legal Standard
       Summary judgment is proper if following discovery, the pleadings,
depositions, answers to interrogatories, affidavits and admissions on file show
there is no genuine issue as to any material fact and that the moving party is
entitled to judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317,
322 (1986); Fed. R. Civ. P. 56. “An issue of fact is ‘material’ if, under the
applicable substantive law, it might affect the outcome of the case.” Hickson
Corp. v. N. Crossarm Co., 357 F.3d 1256, 1259–60 (11th Cir. 2004). “An issue
of fact is ‘genuine’ if the record taken as a whole could lead a rational trier of
fact to find for the nonmoving party.” Id. at 1260. All the evidence and factual
inferences reasonably drawn from the evidence must be viewed in the light
most favorable to the nonmoving party. Adickes v. S.H. Kress & Co., 398 U.S.
144, 157 (1970); Jackson v. BellSouth Telecomms., 372 F.3d 1250, 1280 (11th
Cir. 2004). “If more than one inference could be construed from the facts by a
reasonable fact finder, and that inference introduces a genuine issue of
material fact, then the district court should not grant summary judgment.”
Bannum, Inc. v. City of Fort Lauderdale, 901 F.2d 989, 996 (11th Cir. 1990).
      Once a party properly makes a summary judgment motion by
demonstrating the absence of a genuine issue of material fact, whether or not
accompanied by affidavits, the nonmoving party must go beyond the pleadings
through the use of affidavits, documents, depositions, answers to
interrogatories, admissions, or other materials, and designate specific facts
showing that there is a genuine issue for trial. Celotex, 477 U.S. at 323–24;
Fed. R. Civ. P. 56(c)(1)(A). The nonmovant’s evidence must be significantly
probative to support the claims. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
249 (1986). The Court will not weigh the evidence or make findings of fact. Id.
at 249; Morrison v. Amway Corp., 323 F.3d 920, 924 (11th Cir. 2003). Rather,
the Court’s role is limited to deciding whether there is sufficient evidence upon
which a reasonable juror could find for the nonmoving party. Morrison, 323
F.3d at 924.

     2. Background1
      Since 2004, Tory Burch has grown into a billion dollar fashion company
with more than 3,000 employees and more than 190 Tory Burch stores
worldwide. For over a decade, Tory Burch, together with its authorized
licensees, has used the distinctive and famous logo depicted below as its core
branding element in connection with the sale of its distinctive style of
handbags, wallets, jewelry, clothing, footwear, accessories, eyewear, fragrance,
housewares, and other products:




Tory Burch has invested significant time, energy, and hundreds of millions of
dollars in advertising, promotion, and offering of its goods and services under
the Tory Burch logo, or variations thereof, which appears on virtually all of
Tory Burch’s products. Tory Burch’s products are distributed through a


1   Unless noted otherwise, the Court deems the following facts undisputed.
carefully controlled network of authorized retailers, including high-end
department stores, select quality boutiques, and toryburch.com.
      Tory Burch’s complaint centers on its allegations that Tanaka has been
operating an extensive counterfeiting operation that includes the sale of
counterfeit Tory Burch products through eBay.

   3. Discussion
    A. Federal Trademark-Infringement and Unfair Competition Claims
       (Counts Two and Three)
       To prevail on a claim of trademark infringement, Tory Burch must
demonstrate that (1) it owns trademark rights in the marks at issue and (2)
Tanaka adopted a mark or name that is confusingly similar to the Tory Burch
trademarks. Frehling Enterprises, Inc. v. Intl. Select Group, Inc., 192 F.3d 1330,
1335 (11th Cir. 1999); 15 U.S.C. § 1114(1) (a defendant is liable for
infringement, if, without consent, she uses “in commerce any reproduction,
counterfeit, copy, or colorable imitation of a registered mark” which “is likely to
cause confusion, or to cause mistake, or to deceive”).
       To satisfy the first element, Tory Burch must establish that it owns prior
rights in the marks at issue. Tory Burch “owns numerous trademark
registrations and applications for the Tory Burch Trademarks for a variety of
goods and services, including handbags, wallets[,] and jewelry.” (Pl.’s Stmt. of
Facts ¶ 4; ECF No. 29-1, 2.) Further, because Tory Burch’s logo was registered
in 2009 and has been in continuous use since, the mark has become
incontestable. River Light V, L.P. v. Lin & J Intern., Inc., 13CV3669 DLC, 2014
WL 6850966, at *9 (S.D.N.Y. Dec. 4, 2014) (“A mark’s registration with the PTO
creates a presumption that the mark is valid and entitled to protection; a
registered mark becomes ‘incontestable’ after five years of continuous use,
barring many defenses to alleged infringement.”) Although Tanaka claims the
facts supporting Tory Burch’s ownership of the trademark are in dispute, the
only fact she offers to support her opposition is that she saw other sellers on
eBay “reselling” the same items she was selling and so she assumed it was
legal. (Def.’s Stmt. of Facts ¶¶ 1–21, ECF No. 32-1, 2; Tanaka’s Decl. ¶ 4, ECF
No. 32-2, 1.) This fails to overcome Tory Burch’s showing that it owns valid and
enforceable rights in the Tory Burch trademarks.
       In order to evaluate the second element, that Tanaka’s use of the marks
creates a likelihood of confusion, the Court must consider a number of factors:
(1) the type of mark; (2) the similarity of the mark; (3) the similarity of the
products the marks represent; (4) the similarity of the parties’ retail outlets
(trade channels) and customers; (5) the similarity of the advertising media
used; (6) the defendant’s intent in using the mark; and (7) actual confusion.
Frehling, 192 F.3d at 1335. “The extent to which two marks are confusingly
similar cannot be assessed without considering all seven factors to ensure that
the determination is made in light of the totality of the circumstances.” Wesco
Mfg., Inc. v. Tropical Attractions of Palm Beach, Inc., 833 F.2d 1484, 1488 (11th
Cir. 1987). After considering all seven factors, the Court finds Tory Burch has
established that Tanaka’s activities create a likelihood of confusion.
       First, the Tory Burch logos are strong marks: they are “recognized
worldwide and have garnered significant, unsolicited media attention,” covered
by various media outlets: Vogue, Fortune, CBS News, Delta Sky, NBC’s Today
Show, Forbes, The Wall Street Journal, The Denver Post, and The New York
Times. (Pl.’s Stmt. at ¶¶ 15–16.)2
       Second, Tanaka does not dispute that the marks on the products Tanaka
sold “are not just similar, but identical, to the Tory Burch Trademarks.” (Id. at
¶ 32 (emphasis in original).)
       Third, the handbags, wallets, and jewelry that Tanaka sold were “knock-
offs of genuine Tory Burch Trademarks.” (Id. at ¶ 33.) The parties’ products are
thus identical and very likely to cause confusion. Tanaka’s opposition that
“[c]ertain of the goods [she] sold were purchased directly from [Tory Burch’s]
authorized sellers” (Def.’s Stmt. at ¶ 33) does not create a genuine issue of
material fact on this issue. To begin with, this “fact” is far too vague to
overcome Tory Burch’s presentation. Additionally, even if true, it would still
allow Tory Burch to prevail on the items that Tanaka did not purchase from it
directly.
       Fourth, the similarity of the parties’ trade channels and customers
increases the likelihood of confusion. Tanaka does not dispute that both she
and Tory Burch sell their products through online channels. (Pl.’s Stmt. at ¶
35.)
       Fifth, to the extent Tanaka advertises her products, her marketing
channels inevitably overlap with Tory Burch’s because Tory Burch products are
promoted in virtually all available media. The gist of Tanaka’s objection to this
factor’s weighing in favor of confusion is her claim that she merely listed her
items on eBay and therefore didn’t actually advertise. The Court finds Tanaka’s
argument unworkable. First, Tanaka’s listings on eBay are indeed a form of
advertising her products: it is how she promotes, markets, and offers her items
for sale. Further, where parties are direct competitors in an industry, the Court
can presume that the methods of doing business and advertising channels are
similar. See Nailtiques Cosmetic Corp. v. Salon Scis., Corp., 96-2709-CIV-

2Tanaka’s opposition to this point—that she saw other sellers on eBay “reselling” the
same items she was selling (Def.’s Stmt. at ¶¶ 1–21)—is, again, unavailing.
NESBITT, 1997 WL 244746, at *3 (S.D. Fla. Jan. 10, 1997) (Nesbitt, J.) (noting
that since “the parties are direct competitors in the nail products industry, it
follows that the methods of doing business and advertising channels are
similar”).
       Sixth, Tory Burch has presented overwhelming evidence of Tanaka’s bad
faith. Tanaka’s products featured counterfeit packaging and Tanaka attached a
tag to each of her products that said the item was “100% guaranteed
authentic.” (Pl.’s Stmt. at ¶ 25.) This, combined with Tanaka’s admission that
she “was aware of the Tory Burch brand prior to selling items on eBay” (id. at ¶
37), is enough to show this factor weighs in Tory Burch’s favor: Tanaka has not
presented any evidence countering the facts that show she used Tory Burch’s
mark for the purpose of “deriving benefit from the reputation of the plaintiff.”
John H. Harland Co. v. Clarke Checks, Inc., 711 F.2d 966, 977 (11th Cir. 1983).
       With respect to the seventh factor, Tory Burch concedes it has not
established actual confusion for the purposes of its motion. (Pl.’s Mot. at 12.)
This, however, is not fatal to showing the likelihood of confusion. In fact, “such
evidence is not required to prove that a likelihood of confusion exists,
particularly given the compelling evidence that [Tanaka] is attempting to ‘palm
off’ [her] goods as genuine Tory Burch merchandise.” Tory Burch LLC v.
Partnerships and Unincorporated Associations Identified on Sched. A, 13 C
2059, 2013 WL 1283824, at *4 (N.D. Ill. Mar. 27, 2013).
       Tanaka has not set forth any argument or facts rebutting Tory Burch’s
showing that her activities are likely, if not certain, to cause confusion
regarding the origin of the products she sells. Instead she complains that Tory
Burch “fails to make any showing as to which transactions in particular are
alleged to be either infringing or counterfeit.” (Def.’s Resp. at 4.) However, Tory
Burch has presented the declaration of Wendy Lang Kaplowitz, in-house
counsel for Tory Burch. Kaplowitz provides a side-by-side comparison showing
a sampling of counterfeit items Tanaka offered for sale through eBay. The
series shows five items Tanaka displayed and offered on eBay, clearly
exhibiting the Tory Burch logo, next to the actual items Tory Burch sells.
(Kaplowitz Decl. at ¶ 25, ECF No. 28-1, 8–10; Pl.’s Stmt. at ¶ 23.) The following
is but one example:
    Authentic Tory Burch Product                       Tanaka’s Product




(Pl.’s Stmt. at ¶ 23.)3 Thus, as to at least these five items, the record
establishes there is no genuine dispute as to Tanaka’s infringing conduct.
       Additionally, Tory Burch has submitted a 374-page exhibit, composed of
sales records produced by Tanaka, showing transactions from her eBay
account, selling hundreds of Tory Burch items. (Sealed Sales Records, ECF No.
33.) Tory Burch relies on these records—Tanaka’s own records—to support its
allegations regarding the extent of Tanaka’s counterfeiting enterprise. (Pl.’s
Stmt. at ¶ 29.) In response, Tanaka merely complains that Tory Burch has
overstated the number of counterfeit items she sold. This is not enough to
overcome Tory Burch’s showing that it is entitled to summary judgment with
respect to at least some of the items and transactions that Tory Burch has
identified.
       Finally, since the “legal standard for unfair competition . . . and
trademark infringement under [] the Lanham Act [have] been held to be
essentially the same,” Tory Burch is entitled to summary judgment on its
federal unfair competition claim as well. Turner Greenberg Associates, Inc. v. C
& C Imports, Inc., 320 F. Supp. 2d 1317, 1330 (S.D. Fla. 2004) (Cohn, J.)

3 Tanaka has not properly disputed this fact. Instead, she merely labels this fact as
“Disputed” and complains that Tory Burch “has not shown that the images depict
products sold by [Tanaka], or that the products pictured are counterfeit or otherwise
infringing.” (Def.’s Stmt. at ¶ 23.) Contrary to the requirements of Federal Rules of
Civil Procedure 56(c)(1), Tanaka has not cited to anything in the record to support her
assertion nor has she “show[n] that the materials cited do not establish the absence
. . . of a genuine dispute, or that [Tory Burch] cannot produce admissible evidence to
support the fact.” Fed. R. Civ. P. 56(c)(1). The Court thus deems this fact admitted.
(noting that the analysis for the two claims may be conducted
simultaneously), aff’d, 128 Fed. App’x 755 (11th Cir. 2005) (unpublished).

   B. Counterfeiting Claim (Count One)
       Tory Burch also alleges that the products Tanaka sold were counterfeit.
Federal law protects against the sale of goods with “counterfeit” trademarks.
The Lanham Act defines “counterfeit” as “a spurious mark which is identical
with, or substantially indistinguishable from, a registered mark.” 15 U.S.C. §
1127. Under section 34(d) of the Lanham Act, a “counterfeit mark” is “a
counterfeit of a mark that is registered on the principal register in the United
States Patent and Trademark Office for such goods or services sold, offered for
sale, or distributed and that is in use . . . .” 15 U.S.C. § 1116(d)(1)(B)(i). Tanaka
does not dispute—or at least does not properly dispute for the purposes of
responding to a motion for summary judgment—that Tory Burch owns federal
registrations for all of the marks at issue in this case. (Pl.’s Stmt. at ¶ 4; Def.’s
Stmt. at ¶ 1–21 (noting only that she “disputes the fact that [Tory Burch]
retains the right to enforce its mark” because “[a]t the time of [her] eBay
listings, eBay was replete with products similar or identical to those” she was
selling).) “Trademark counterfeiting occurs by producing or selling a product
that bears a ‘counterfeit’ trademark.” Sony Computer Ent. Am., Inc. v.
Gamemasters, 87 F. Supp. 2d 976, 985 (N.D. Cal. 1999). Tanaka does not
dispute that she sold items with marks identical to, and substantially
indistinguishable from, Tory Burch’s marks. (Pl.’s Stmt. at ¶ 22; Def.’s Stmt. at
¶ 22 (denying the allegation only to the extent she has not herself “designed or
manufactured the products in question” and that she only “resold items on
eBay that she previously purchased”).)
       As set forth by Tory Burch, a side-by-side comparison of Tanaka’s use of
counterfeit reproductions of the registered Tory Burch trademarks on her
products plainly demonstrates that the handbags, wallets, and jewelry Tanaka
sold are substantially indistinguishable from Tory Burch’s products
considering the overall impression of the products, including their size, color,
mark placement, and design. River Light, 2014 WL 6850966, at *16 (“even a
side-by-side comparison reveals few differences”). The Court finds Tory Burch
has established, and Tanaka has not rebutted, that there is no genuine of issue
of material fact with respect to its counterfeiting claim.

   C. Federal Dilution Claim (Count Four)
      Tory Burch claims Tanaka’s activities have, in violation of the Lanham
Act, diluted and continue to dilute the Tory Burch marks. Dilution may occur
by either tarnishment or blurring. “Tarnishment in the trademark sense occurs
when a famous mark is linked to products of poor quality or is portrayed in an
unwholesome manner.” Victoria’s Cyber Secret Ltd. Partn. v. V Secret Catalogue,
Inc., 161 F. Supp. 2d 1339, 1355 (S.D. Fla. 2001) (King, J.) (citations and
quotations omitted). Blurring, on the other hand, “occurs when a defendant
uses a plaintiff’s trademark to identify the defendant’s goods or services,
creating the possibility that the mark will lose its ability to serve as a unique
identifier of the plaintiff’s product.” Victoria’s Cyber Secret, 161 F. Supp. 2d at
1355 (quoting Panavision, Int’l, v. Toeppen, 141 F.3d 1316, 1326 n. 7 (9th
Cir.1998)). Dilution causes harm by removing the reputation of the trademark
owner from the owner’s control. Thus, a trademark owner can prove dilution of
the distinctive quality of its mark through use of an identical or similar mark
by another. Freedom Sav. and Loan Ass’n v. Way, 757 F.2d 1176, 1186 (11th
Cir. 1985) (noting that although “[d]ilution requires some proof that the use of
a trademark decreases its commercial value,” “it is enough” if a trademark
owner shows “that the defendant has made significant use of a very similar
mark”).
       Tory Burch maintains that Tanaka is diluting its marks through
blurring. In order to evaluate whether a defendant’s use of a mark is likely to
cause dilution by blurring, the Court may consider certain relevant factors:
      (i) [t]he degree of similarity between the mark or trade name and
      the famous mark[;] (ii) [t]he degree of inherent or acquired
      distinctiveness of the famous mark[;] (iii) [t]he extent to which the
      owner of the famous mark is engaging in substantially exclusive
      use of the mark[;] (iv) [t]he degree of recognition of the famous
      mark[;] (v) [w]hether the user of the mark or trade name intended
      to create an association with the famous mark[; and] (vi) [a]ny
      actual association between the mark or trade name and the
      famous mark.
Rain Bird Corp. v. Taylor, 665 F. Supp. 2d 1258, 1267 (N.D. Fla. 2009) (citing
15 U.S.C. § 1125(c)(2)(B)). Tory Burch has carried its burden of showing that
there is no genuine issue of material fact that these factors weigh heavily in its
favor.
       First, as presented by Tory Burch, the marks on Tanaka’s products are
identical in appearance to Tory Burch’s marks. (Pl.’s Stmt. at ¶ 32; Def.’s Stmt.
at ¶ 32 (“Undisputed.”).) Second, the Tory Burch marks are famous and
commercially strong marks. (Id. at ¶ 9.) Third, Tory Burch is engaged in
substantially exclusive use of the marks, evidenced by its federal-trademark
registrations, significant enforcement efforts, and stringent third-party
licensing arrangements. (Id. at ¶ 11.) Fourth, as a result of Tory Burch’s
continuous and widespread promotion of the marks, there is no doubt the
public recognizes and associates the Tory Burch marks with Tory Burch’s
goods, services, and goodwill. (Id. at ¶ 21.) Fifth, the record shows Tanaka has
demonstrated an intent to create an association with Tory Burch by passing off
her products as “100% guaranteed authentic” Tory Burch goods. (Id. at ¶ 24–
25.) Lastly, it is inconceivable that customers encountering Tanaka’s wares
would not associate them with Tory Burch products. Tanaka vaguely attempts
to rebut Tory Burch’s showing on these factors by complaining about others on
eBay who were also using the mark and her irrelevant claim that she “did not
knowingly engage in any unlawful activities.” (Def.’s Stmt. at ¶¶ 1–21, 25.)
Tanaka’s position is unavailing and fails to introduce a genuine issue of
material fact with respect to any of these factors.

   D. Federal-False-Advertising Claim (Count Six)
       Tory Burch also claims that it is entitled to summary judgment on its
federal-false-advertising claim. The elements of a claim under the Lanham Act
for false advertising are:
      (1) the ads of the opposing party were false or misleading, (2) the
      ads deceived, or had the capacity to deceive, consumers, (3) the
      deception had a material effect on purchasing decisions, (4) the
      misrepresented product or service affects interstate commerce, and
      (5) the movant has been—or is likely to be—injured as a result of
      the false advertising.
Johnson & Johnson Vision Care, Inc. v. 1-800 Contacts, Inc., 299 F.3d 1242,
1247 (11th Cir. 2002).
      The facts here show that Tanaka falsely advertised her products as
“Guaranteed Authentic” Tory Burch items through her eBay account in
interstate commerce. (Pl.’s Stmt. at ¶ 25; Def.’s Stmt. at ¶ 25 (claiming only
that she was unaware that her activities were unlawful)); see also Swatch S.A.
v. New City, Inc., 454 F. Supp. 2d 1245, 1252 (S.D. Fla. 2006) (Huck, J.)
(noting that even just a false website claim that a product is covered by a
manufacturer’s warranty can “satisfy the first element of a Lanham Act false
advertising claim”). Because Tanaka’s representations were false, Tory Bruch
need not present evidence of consumer deception. Johnson & Johnson, 299
F.3d at 1247. Next, a plaintiff may prove materiality by showing that a
defendant “misrepresented an inherent quality or characteristic of the
product.” Johnson & Johnson, 299 F.3d at 1250 (quotation omitted). Here,
Tanaka’s deception is material in that it concerns an inherent quality or
characteristic of her offerings and there can be no dispute that her statements
influenced the purchasing decisions of her customers. Tanaka sold her
products within the same price range as genuine Tory Burch items, suggesting
to buyers her goods were authentic. (Pl.’s Stmt. at ¶ 38.) Her “guarantee” that
the items were authentic falsely assured consumers of the quality and
craftsmanship of her goods and thereby bolstered consumer confidence.
Notwithstanding Kaplowitz’s direct testimony supporting these facts, Tanaka
complains that Tory Burch “has not made a showing of the comparative prices
between [its] items[] and [Tanaka’s] items” and that she did not “undert[ake]
any efforts to bolster consumer confidence in her goods.” (Def.’s Stmt. at ¶ 38.)
Once again, contrary to the requirements of Federal Rules of Civil Procedure
56(c)(1), Tanaka has not cited to anything in the record to support her
assertion nor has she “show[n] that the materials cited do not establish the
absence . . . of a genuine dispute, or that [Tory Burch] cannot produce
admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1). The Court
thus deems these facts admitted.
       Next, with respect to the effect on interstate commerce, Tanaka’s sales
records show that her products were offered and sold on a nationwide basis.
(Sealed Sales Records, ECF No. 33.) And, lastly, based on the record presented,
there is no genuine dispute that Tanaka’s false advertising has injured, and
will continue to injure, Tory Burch. Tanaka’s false advertising deceives the
public into believing she and her wares are affiliated with Tory Burch. Based on
this deception, buyers have been duped into buying Tanaka’s products and not
Tory Burch’s. Again, Tanaka’s complaints that many other sellers on eBay were
doing the same thing and that she thought what she was doing was legal are
unavailing. None of these allegations creates a genuine issue of material fact
with respect to Tory Burch’s false advertising claim. As a result, Tory Burch is
entitled to summary judgment on its false-advertising claim.

   E. Federal Copyright Infringement Claim (Count Five)
       Tory Burch lastly claims that it is entitled to summary judgment on its
copyright infringement claim. To prevail on a prima facie claim of copyright
infringement, Tory Burch must demonstrate (1) that it owns a valid copyright
in the Tory Burch mark; and (2) that Tanaka copied original elements of the
design. Calhoun v. Lillenas Publg., 298 F.3d 1228, 1232 (11th Cir. 2002).
       Based on the evidence presented, Tory Burch has demonstrated the
absence of a genuine issue of material fact with respect to both elements. First,
Tory Burch has established that it applied for and received a certificate of
copyright for its logo copyright. (Pl.’s Stmt. at ¶ 6.) This is prima facie proof,
that Tanaka has not rebutted, of the existence of a valid copyright. Bateman v.
Mnemonics, Inc., 79 F.3d 1532, 1541 (11th Cir. 1996).
        Second, Tory Burch has demonstrated that there is no genuine issue of
material fact with respect to the second element as well. Under this element,
Tory Burch must establish that “the alleged infringer actually used the
copyrighted material to create h[er] own work.” Bateman, 79 F.3d at 1541
(quotation omitted). “Direct evidence of copying, however, is rare and plaintiffs
generally prove copying by introducing circumstantial evidence showing: (1) the
defendant had access to plaintiff’s work, and (2) that the defendant’s work is
substantially similar to the plaintiff’s.” Kevin Harrington Enterprises, Inc. v.
Bear Wolf, Inc., 98-CV-1039, 1998 WL 35154990, at *7 (S.D. Fla. Oct. 8, 1998)
(Bandstra, Mag. J.) Here, Tanaka had access to the Tory Burch copyright based
on Tory Burch’s widespread and extensive use of the design on its products. Id.
(“It is clear that Defendant either viewed Plaintiff’s copyrighted work or had a
reasonable opportunity to view the work.”) (alterations and quotations omitted).
Indeed, Tanaka admits that she “was aware of the Tory Burch brand prior to
selling items on eBay.” (Pl.’s Stmt. at ¶ 37.) And simple side-by-side
comparisons of the Tory Burch copyright and Tanaka’s eBay displays and
products show that Tanaka has reproduced identical copies. This “wholesale
copying” of Tory Burch’s copyrighted material “leaves little doubt that
defendant copied plaintiff’s protectable expression.” Kevin, 1998 WL 35154990,
at *8.

   F. Tanaka’s Affirmative Defenses
        As mentioned above, Tanaka attempts to refute the entirety of Tory
Burch’s motion by generally arguing (1) she believed her transactions were
legal; (2) Tory Burch is equitably estopped from pursuing its claims against
Tanaka; and (3) Tory Burch has waived its right to pursue its claims. Tanaka’s
challenges miss the mark.
        To begin with, “under the Lanham Act, sellers of counterfeit products
bear strict liability.” N.V.E., Inc. v. Famous, CIV.A.08-1633(FLW), 2009 WL
2194538, at *3 (D.N.J. July 22, 2009). Tory Burch, thus, does not have to
prove that Tanaka intended to sell counterfeit products. Id.; see also Microsoft
Corp. v. Image & Bus. Sols., Inc., CV 05-6807ABC(RCX), 2007 WL 2874430, at
*7 (C.D. Cal. May 4, 2007) (“Copyright and trademark infringement are strict
liability offenses, and the state of mind of the defendant is not relevant to the
determination of whether an infringement has occurred.”) Tanaka’s beliefs as to
the legality of her actions are therefore irrelevant.
        Nor can Tanaka avoid summary judgment based on her passing mention
of either equitable estoppel or waiver. Tanaka’s showing falls far short of
establishing any genuine issues for trial regarding the claims addressed above.
First, “[e]quitable estoppel is based on principles of fair play and essential
justice and arises when one party lulls another party into a disadvantageous
legal position.” Major League Baseball v. Morsani, 790 So. 2d 1071, 1076 (Fla.
2001). Such a defense requires a showing that “(1) the party against whom
estoppel is sought made a representation about a material fact that is contrary
to a position it later asserts, and (2) the party seeking estoppel detrimentally
relied on that representation.” SourceTrack, LLC v. Ariba, Inc., 958 So. 2d 523,
526 (Fla. 2d Dist. App. 2007). Tanaka has not sufficiently alleged, never mind
shown, either element. Likewise, “[t]o establish a waiver defense, a party must
bring forth proof of an intent to relinquish a known right.” Am. Historic Racing
Motorcycle Ass’n, Ltd. v. Team Obsolete Promotions, 33 F. Supp. 2d 1000, 1007
(M.D. Fla. 1998), aff’d sub nom. Am. Historic v. Team Obsolete, 233 F.3d 577
(11th Cir. 2000). Tanaka has made no showing that Tory Burch intended to
relinquish its trademark rights.

   G. Tory Burch’s Remaining Claims (Counts Seven and Eight)
       Tory Burch also seeks summary judgment on its Florida trademark
dilution and injury to business reputation claim (collectively, count seven) and
its “common law” trademark and unfair competition claim (collectively count
eight). Tory Burch’s motion is denied with respect to these two counts.
       Although Tory Burch notes, when discussing its federal-trademark-
dilution claim, that “[i]njury to business reputation can also be established by
proving the tarnishment of the mark” (Pl.’s Mot. at 16), it makes no other
possible mention of its Florida injury-to-business-reputation claim anywhere
else in its motion. Similarly, Tory Burch never makes any reference to its
Florida, as opposed to its federal, dilution claim. Summary judgment as to
count seven is therefore not warranted.
       Regarding count eight, Tory Burch’s common-law trademark and unfair-
competition claims, Tory Burch mentions in a footnote that it believes “the test
for state and common-law trademark infringement and unfair competition is
the same as that for federal trademark infringement and unfair competition.”
(Pl.’s Mot. at 8 n. 2.) But, to begin with, Tory Burch has not identified which
state’s law it believes applies to this count. Without knowing which state law
applies, the Court has no way of evaluating whether Tory Burch’s burdens
under both state and federal law are coextensive. See Knights Armament Co. v.
Optical Sys. Tech., Inc., 568 F. Supp. 2d 1369, 1377 (M.D. Fla. 2008) (noting
that a plaintiff, in a similar context, must, at a minimum, “assert[] what state
law entitles it to relief.”) Additionally, the cases Tory Burch relies on for this
proposition are unavailing. Although Tory Burch quotes the Eleventh Circuit
accurately—“the elements of common law and statutory trademark
infringement are the same”—the sentiment is taken out of context. Tally-Ho,
Inc. v. Coast Community College Dist., 889 F.2d 1018, 1025 (11th Cir. 1989).
The court in that case had under consideration a comparison between Florida
case law and the Florida Trademark Act. Id. That case, then, does not support
Tory Burch’s theory that it can succeed on its generically identified “common
law” trademark and unfair competition claim simply because it has succeeded
on its federal-trademark claim. Tory Burch’s cursory reference here is
insufficient to support its motion for summary judgment.

   4. Conclusion
      As set forth above, Tanaka has not been able to overcome Tory Burch’s
showing that there is no genuine issue as to any material fact with respect to
Tanaka’s liability as to counts one through six. On the other hand, Tory Burch
has not carried its burden with respect to counts seven and eight. Further,
although Tory Burch has established its entitlement to injunctive relief and
damages, the Court must still make a determination regarding the amount of
damages. Thus counts six and seven and issues related to the measure of
damages with respect to counts one through six remain on the Court’s
calendar for resolution during the trial period beginning November 13, 2018.
      Accordingly, the Court grants Tory Burch’s motion, in part, with respect
to Tanaka’s liability as to counts one through six, but denies it, in part, with
respect to counts seven and eight and the amount of damages. (ECF No. 29.)
      Based on the Court’s ruling, the Court orders the parties to file an
amended joint pretrial stipulation by 9:00 a.m. on November 6, 2018. For the
same reason, the Court also orders the parties to file amended proposed jury
instructions on or before November 8, 2018. Any other outstanding issues will
be addressed at the calendar call set for 9:00 a.m. on November 6, 2018.

      Done and ordered in chambers at Miami, Florida on November 2, 2018.


                                           _______________________________
                                           Robert N. Scola, Jr.
                                           United States District Judge
